DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brent G. Seitz on 08/25/2022.

The application has been amended as follows: 

In The Claims:
…
15. (Previously Presented) A switch cabinet housing comprising: the fastening arrangement according to claim 1[[,]]; wherein the profile strut is either a profile strut of a frame of the switch cabinet housing or an interior component for [[the]] an interior installation of the switch cabinet housing, in particular a mounting chassis.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Glasl (DE 10 2014 212 278) discloses a plug-in nut having a clasp with upper and lower parts comprising first and second actuating free ends with aligned tool openings. However, the openings of Glasl are not enclosed and if modified to be enclosed the actuating ends would not be able to function as a portion of the ends would interfere with their path of movement. As such, one having ordinary skill in the art would not modify Glasl to teach this feature. Furthermore, while references such as Drake (US 6,746,193) and Tinnerman (US 2,663,886) disclose clasps having aligned tool openings, Drake’s free ends do not extend out from an opening of a strut and Tinnerman does not have a free actuating end with a tool opening. As modifying these references to teach these features would destroy how they function and as no additional references have been found in updated searches which read on the claims, the claims have been found to be allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TM/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631